DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

 FINEST KNOWN LLC, GOLD AND ENERGY OPTIONS TRADER LLC,
         JAMES DIGEORGIA, GEOFFREY GARBACZ, and
              QUANTITATIVE PARTNERS, INC.,
                       Appellants,

                                    v.

                     WEISS RESEARCH, INC., and
                         BRAD HOPPMANN,
                             Appellees.

                             No. 4D16-3667

                              [April 4, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
2015CA013012XXXXMB.

  Brian M. Becher of Frank Weinberg Black, P.L., Boca Raton, for
appellants.

   Jack J. Aiello, G. Joseph Curley, Michael W. Marcil and John W.
Terwilleger of Gunster, Yoakley & Stewart, P.A., West Palm Beach, for
appellees.

KUNTZ, J.

   Finest Known LLC appeals the circuit court’s order dismissing
defendant Brad Hoppmann as a counterclaim co-defendant. We reverse
based upon Edwards v. Landsman, 51 So. 3d 1208 (Fla. 4th DCA 2011),
a case neither party presented to the circuit court.

    The underlying action relates to a contract between Finest and Weiss
Research, Inc. The two entered into an agreement where Weiss would
market and promote Finest’s publications for fifteen years in return for a
percentage of the net revenue. Finest alleged that Hoppmann was Weiss’s
agent. When the relationship soured, Finest sued Weiss and Hoppmann
in federal court asserting claims arising under both state and federal law.
The federal court recognized its mandatory jurisdiction over the federal
claims, but declined to exercise supplemental jurisdiction over the state
claims and dismissed them.

   One day after the federal court dismissed the state claims, Weiss sued
Finest in state court. Finest answered the complaint and filed a
counterclaim asserting claims against Weiss and Hoppmann. Hoppmann
moved to dismiss the counterclaims, arguing he was not a proper
counterclaim defendant. He argued Finest was “attempting to circumvent
the plain language of Rule 1.180, which governs third-party practice, by
claiming to ‘bring this third party claim against Hoppmann pursuant to
Rule 1.170(h).’” Later, he argued “his inclusion as a counterclaim
defendant was not ‘required to grant complete relief in the determination
of the counterclaims’ by Finest against Weiss.” The court agreed and
dismissed the claims against Hoppmann.

    We recognize the logic of the arguments raised by Hoppmann to the
circuit court, and again on appeal, as well as the plain language of the
rules upon which he relies. That said, our case law requires us to reach a
different result.

   In Edwards, like Hoppmann here, the counter-defendant “argue[d] that
we should affirm the trial court’s dismissal of the third-party complaint
because Edwards improperly joined Landsman,” and “Edwards could join
Landsman only in a claim for indemnity, contribution, or subrogation.” 51
So. 3d at 1215 (internal quotation omitted). We held that the argument
would be correct if the defendant had joined the counter-defendant under
Florida Rule of Civil Procedure 1.180(a). But the defendant joined the
counter-defendant under Rule 1.170(h), “which permits a party to add
additional parties to a counterclaim when the ‘presence’ of the additional
party is ‘required to grant complete relief.’” Id.

   The procedural posture of this case is identical. Finest joined the
counter-defendant under Rule 1.170(h), alleging sufficient facts to assert
claims against Hoppmann in his individual capacity. As a result, the court
erred in dismissing the claims against Hoppmann. In reaching this
conclusion, we express no comment about whether Finest might prevail
on its claims against Hoppmann in his individual capacity.

   Reversed and remanded.

GROSS and FORST, JJ., concur.

                           *        *        *


                                    2
Not final until disposition of timely filed motion for rehearing.




                               3